Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-15 are pending.
Specification
1.	The abstract of the disclosure is objected to because of minor informalities. The Abstract should be a single paragraph and limited to approximately 150 words. Correction is required. See MPEP § 608.01(b).
Claim Objections
Claim 5 is objected to because of the following informalities:  typographical error.  Line 2 “so as to conductively connected” should be “so as to conductively connect”. Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  typographical error.  Line 1 “the switch member comprise” should be “the switch member comprises”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Further depending claims not mentioned inherit the deficiencies of their respective base claims and are rejected under similar rationale.
   Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fong et al. (U.S. Patent Application 20210232260 A1, hereinafter “Fong”).

Regarding Claim 1, Fong teaches a System (par 0041 system 100 of Fig 1) for detecting a clicked state and an unclicked state of a button, comprising
- said button (par 0045 Fig 1 rotatable knob interface 150), 

wherein said button is configured to be placed on a capacitive touch surface of said capacitive touch device (par 0069 Fig 1 the rotatable knob interface 150 is mounted onto the touch display panel 120) and configured to allow the capacitive touch device to detect a clicked state and an unclicked state of the button (par 0052 Fig 1 sensor electrodes 125 may be used to determine when the rotatable knob interface 150 is in the home position or the compressed position based on a change in capacitive coupling of one or more of sensor electrodes 125 with a coupling electrode of the rotatable knob interface 150), 
wherein the capacitive touch device comprises: 
- drive conductive lines (par 0049 Fig 1 transmitter lines connecting transmitter electrodes of electrodes 125 in, e.g., a column), wherein each line serially connects drive electrodes and is arranged to receive a drive signal (par 0049 Fig 1 applying a transmitter signal on the transmitter lines connecting a, e.g., column of transmitter electrodes of electrodes 125), 
- sense conductive lines (par 0049 Fig 1 receiver lines connecting receiver electrodes of electrodes 125 in, e.g., a row), wherein each line serially connects sense electrodes and is arranged to be sensed (par 0049 Fig 1 applying a transmitter signal on the transmitter lines connecting a, e.g., column of transmitter electrodes of electrodes 125), so as to determine mutual capacitances between adjacent drive electrodes and sense electrodes (par 00050 receiver sensor electrodes may be held substantially constant relative to the reference voltage, or modulated with reference to 
wherein the drive conductive lines and the sense conductive lines are arranged in an array form (par 0045 Fig 1 arranged in a 2D array of rows and columns), 
wherein the button comprises: 
- a support member configured to face the capacitive touch surface (par 0083 Fig 2 fixed base 231 configured to face the touch sensor surface), 
wherein the support member comprises a contact member (par 0087 Fig 3 fixed base 231 comprises at least contact members/pads 237, 238) comprising: 
- a lower surface configured to be placed on the touch sensor surface (par 0083 Fig 2 fixed base lower surface affixed to the touch sensor surface), and comprising at least a couple of lower contacts (par 0091 Fig 4A underside of fixed base 231 includes at least electrodes 430, 410, 420, and 411), 
wherein the lower contacts are arranged so that one lower contact of the couple faces a drive electrode and the other lower contact of the couple faces a non-adjacent sense electrode (par 0093 a contact couple comprising contacts 430 and 420 are arranged so that 420 faces an electrode driven with reference signal and contact 420 faces a non-adjacent electrode driven with a sensing signal), 
- an activation member, which is movable by a user relative to the support member (par 0086 Fig 3 cover cap 215 may be pushed down to compress the knob interface and close the switches 220), wherein the activation member in the clicked state is moved closer to the support member than in the unclicked state (par 0086 Fig 3 
wherein the activation member comprises: 
- a user contact surface which is configured to be touched by a user for moving the activation member, thereby actuating the button (par 0086 Fig 3 from the unclicked state, cover cap 215 top surface may be pushed down [closer to fixed base 231] to compress the knob interface and close the switches 220 in the click state), 
- a switch member switch member comprising combination of conductive elements Fig 3 switches 220 on top of wheel 230 [par 0097], pads Fig 6B 221 on top of wheel 230 [par 0097], rings Fig 7B 712 and 732 on top of wheel 230 [par 0101], and Fig 8 rings 701 and 730 on bottom of wheel 230 [par 0102], configured to 
- conductively connect the lower contacts of the couple (par 0115 Fig 13B coupling electrode 420 and reference electrodes 430 are connected in the clicked state), thereby closing a charge path from the drive electrode and the non-adjacent sense electrode facing the lower contacts of the couple (par 0093 a contact couple comprising contacts 430 and 420 are arranged so that 420 faces an electrode driven with reference signal and contact 420 faces a non-adjacent electrode driven with a sensing signal, and a charge path is formed between the two contacts when they are connected by the switch), when the button is in the clicked state, 
- conductively separate said lower contacts of the couple, when the button is in the unclicked state, so as to open said charge path (par 0114 Fig 13A coupling electrode 420 and reference electrodes 430 remain isolated in the unclicked state, opening the switched charge path between the two), 


Regarding Claim 2, Fong teaches the system of claim 1, wherein said mutual capacitance has a first value, when the button is in the clicked state (par 0072 Fig 1 one or more coupling electrodes 156 configured to couple to one or more of the sensor electrodes 125 of the input device that are also driven with sensing signals; closing the switches connects the inner ring 153 of the rotary wheel with one or more of the conductive regions provided in peripheral region 152; this electrically couples the coupling electrode 157 of the stationary base to coupling electrode 156 of the stationary base, which is coupled with one or more sensor electrodes 125 that are driven with a reference signal; par 0085 compressed and open states may be determined based on corresponding measured changes in capacitive coupling caused by movement of a coupling electrode (e.g. the coupling electrode 157); a closed state may correspond to a measured change in capacitive coupling that corresponds to a highest value), and 
a second value, different from the first, when the button is in the unclicked state (par 0072 Fig 1 when the user ceases to press down on the cover, the coupling electrode 156 of the knob interface simply electrically floats; par 0085 compressed and 
the capacitive touch device is arranged to detect the clicked state respectively the unclicked state of the button based on the first respectively the second value (par 0072 Fig 1 a user pressing down on, or ceasing to press down upon, the rotatable knob interface 150, may be interpreted by processing system 110; par 0085 compressed and open states may be determined based on corresponding measured changes in capacitive coupling caused by movement of a coupling electrode (e.g. the coupling electrode 157); an open state may correspond to a measured change in capacitive coupling that corresponds to a lowest value, a closed state may correspond to a measured change in capacitive coupling that corresponds to a highest value).

Regarding Claim 3, Fong teaches the system of claim 1, wherein the contact member comprises an upper surface opposite to the lower surface, the upper surface comprising one or more upper contacts (par 0087 Fig 3 fixed base 231 comprises at least an upper surface comprising contact members/pads 237, 238, the upper surface opposite a lower surface comprising, par 0091 Fig 4A, at least electrodes 430, 410, 420, and 411 on underside of fixed base 231).

Regarding Claim 5, Fong teaches the system of claim 3, wherein the switch member comprises conductive element(s), each conductive element facing an upper 

Regarding Claim 6, Fong teaches the system of claim 5, wherein each conductive element is arranged so as to conductively connected the lower contacts of the couple via the associated upper contact, when the button is in the clicked state (switch member comprising combination of conductive elements Fig 3 switches 220 on top of wheel 230 [par 0097], pads Fig 6B 221 on top of wheel 230 [par 0097], rings Fig 7B 712 and 732 on top of wheel 230 [par 0101], and Fig 8 rings 701 and 730 on bottom of wheel 230 [par 0102]; wherein conductive elements  701 and 730 on bottom of wheel 230 are facing contact member [fixed base] 231 contact members 235 and 232, and, par 0094 Figs 4A, 11B peripheral ring 235 is electrically connected to corresponding set of electrodes 430 and is connected to inner ring 232 and contacts 420 when the switches close, so upper contact 235 is construed as being associated with lower couple of contacts 420 and 430; and inner conductive ring 232 is electrically connected to the coupling electrode 420, and is connected to peripheral ring and contacts 430 when the switches close, so upper contact 232 is construed as being associated with lower couple of contacts 420 and 430; the two conductive pads 237 and 238 are respectively connected to coupling electrodes 410 and 411).

Regarding Claim 7, Fong teaches the system of claim 5, wherein the switch member comprises a body comprising conductive element(s) (Fong switch member comprising combination of conductive elements Fig 3 switches 220 shown with a switch body on top of wheel 230 [par 0097], pads Fig 6B 221 on top of wheel 230 [par 0097], rings Fig 7B 712 and 732 on top of wheel 230 [par 0101], and Fig 8 rings 701 and 730 on bottom of wheel 230 [par 0102]; wherein conductive elements  701 and 730 on bottom of wheel 230 are facing contact member [fixed base] 231 upper contacts 235 and 232).

Regarding Claim 8, Fong teaches the system of claim 5, wherein each conductive element is a pad (Fong switch member comprising combination of conductive elements Fig 3 switches 220 shown with a switch body on top of wheel 230 [par 0097], pads Fig 6B 221 on top of wheel 230 [par 0097], rings Fig 7B 712 and 732 on top of wheel 230 [par 0101], and Fig 8 rings 701 and 730 on bottom of wheel 230 [par 0102]; wherein conductive elements  701 and 730 on bottom of wheel 230 are facing contact member [fixed base] 231 upper contacts 235 and 232 and may be construed as pads).

Regarding Claim 10, Fong teaches the system of claim 1, wherein the switch member is configured to provide a haptic click feedback and/or an acoustic click feedback, when the button changes from the unclicked state to the clicked state and/or vice-versa (par 0095 a clicking sound is made when the switch closes).

Regarding Claim 11, Fong teaches the system of claim 10, wherein the switch member comprise an elastic element as a dome spring (par 0113 the switches may be dome switches).

Regarding Claim 14, Fong teaches the system of claim 1, wherein the support member is keyed, so as to receive the contact member only in one orientation (par 0093 discusses the need for alignment of top and bottom contact members to the touch device; Fig 54 shows two un-numbered round alignment markers on the support member 231 top side).

Regarding Claim 15, Fong teaches a Method for allowing a capacitive touch device (par 0043 Fig 1 sensor electrodes 125 form a capacitive sensor) to detect a clicked state and an unclicked state (par 0052 Fig 1 sensor electrodes 125 may be used to determine when the rotatable knob interface 150 is in the home position or the compressed position based on a change in capacitive coupling of one or more of sensor electrodes 125 with a coupling electrode of the rotatable knob interface 150) of a button (par 0045 Fig 1 rotatable knob interface 150) configured to be placed on a capacitive touch surface of said capacitive touch device (par 0069 Fig 1 the rotatable knob interface 150 is mounted onto the touch display panel 120), 
wherein the capacitive touch device comprises: 
- drive conductive lines (par 0049 Fig 1 transmitter lines connecting transmitter electrodes of electrodes 125 in, e.g., a column), wherein each line serially connects 
- sense conductive lines (par 0049 Fig 1 receiver lines connecting receiver electrodes of electrodes 125 in, e.g., a row), wherein each line serially connects sense electrodes and is arranged to be sensed (par 0049 Fig 1 applying a transmitter signal on the transmitter lines connecting a, e.g., column of transmitter electrodes of electrodes 125), so as to determine a mutual capacitance between adjacent drive electrodes and sense electrodes (par 00050 receiver sensor electrodes may be held substantially constant relative to the reference voltage, or modulated with reference to the transmitter sensor electrodes to facilitate receipt of resulting signals.  A resulting signal comprises effects corresponding to one or more transcapacitive sensing signals), wherein the drive conductive lines and the sense conductive lines are arranged in an array form (par 0045 Fig 1 arranged in a 2D array of rows and columns), 
the method comprising the steps of: 
- measuring mutual capacitances between adjacent drive electrodes and sense electrodes, when the button is in the unclicked state, so as to have a mutual capacitance reference measurement frame (Fig 18 steps 1810, 1820 performed while switches unclicked), 
- measuring mutual capacitances between adjacent drive electrodes and sense electrodes, so as to have a mutual capacitance current measurement frame (Fig 18 steps 1810, 1820 performed while switches clicked), 

- comparing the mutual capacitance current measurement frame with the mutual capacitance reference measurement frame, wherein: 
- if the mutual capacitance current measurement frame is equal to the mutual capacitance reference measurement frame, then the button is in the unclicked state, 
- if the mutual capacitance current measurement frame is different from the mutual capacitance reference measurement frame, then the button is in the clicked .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fong et al. (U.S. Patent Application 20210232260 A1, hereinafter “Fong”).

Regarding Claim 4, Fong teaches the system of claim 3, wherein an upper contact is associated with a couple of lower contacts (par 0094 Figs 4A, 11B peripheral ring 235 is electrically connected to corresponding set of electrodes 430 and is connected to inner ring 232 and contacts 420 when the switches close, so upper contact 235 is construed as being associated with lower couple of contacts 420 and 430; and inner conductive ring 232 is electrically connected to the coupling electrode 420, and is connected to peripheral ring and contacts 430 when the switches close, so upper contact 232 is construed as being associated with lower couple of contacts 420 and 430; the two conductive pads 237 and 238 are respectively connected to coupling electrodes 410 and 411).
each upper contact is associated with a couple of lower contacts.
One of skill in the art at the time of invention would have recognized that if Fong’s interface device were implemented with only button function, no upper pads 237 and 238 would be provided, and then each upper contact would be associated with a couple of lower contacts.
It would have been obvious to a person of ordinary skill in the art to modify the interface device of Fong with the inclusion of only the button function of Fong. The motivation would have been in order to provide a simpler interface device.

Regarding Claim 9, Fong teaches the system of claim 5. However, Fong appears not to expressly teach wherein the conductive element is a conductive film along the whole periphery of the surface of the activation member facing the contact member.
Fong teaches a conductive element that is a conductive film along the whole periphery of the surface of the member facing the contact member (par 0100 Fig 7A ring 730 is a conductive film along the whole periphery of the surface of the rotary wheel member facing the contact member 231).
One of skill in the art at the time of invention would have recognized that if Fong’s interface device were implemented with only button function, no rotary wheel would be needed, and the top cover button used as the activation member could contain the conductive film along the whole periphery of the surface of the member facing the contact member.


Regarding Claim 13, Fong teaches the system of claim 1. However, Fong appears not to expressly teach wherein the contact member is a PCB.
Fong par 0100 teaches the rotary wheel may be made as a PCB.
It would have been obvious to also make the contacts of the fixed base 231 as a PCB a well.
It would have been obvious to a person of ordinary skill in the art to modify the contact member of Fong with the inclusion of the PCB implementation of Fong’s rotary wheel layer. The motivation would have been in order to provide a simplified manufacturing process.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fong et al. (U.S. Patent Application 20210232260 A1, hereinafter “Fong”) in view of Takada et al. (U.S. Patent Application 20210286470 A1, hereinafter “Takada”).

Regarding Claim 12, Fong teaches the system of claim 1. However, Fong appears not to expressly teach wherein the user contact surface is non-conductive.
Takada teaches wherein the user contact surface is non-conductive (Fig 2 par 0042 knob 210 is made from an insulating material).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/MARK EDWARDS/Primary Examiner, Art Unit 2624